DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29th, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Lin on February 18, 2022.
Claim 1:
A non-invasive system for preliminarily testing and showing blood sugar or glucose of a user in a non-invasive manner, comprising: 
a case configured to be electrical insulation and water-proof, and provided with an accommodating space; 

at least two input electrodes made of conductive material with a thin sheet shape for contacting the user and generating an analog input signal, the at least two input electrodes including a first input electrode and a second input electrode; 
a signal filter electrically connected to the at least two input electrodes for receiving the analog input signal, and generating and transferring a filtered signal through a filter process; 
a signal transformer electrically connected to the signal filter for receiving the filtered signal, and generating and transferring a digital converted signal through an analog-to-digital conversion (ADC); 2Serial Nr.: 16/551,80919135URS Art Unit: 3791 
a control processor electrically connected to the signal transformer for receiving the digital converted signal, generating and transferring blood sugar information through a blood sugar calculation process, and performing an active trigger operation to generate and transfer a trigger signal as a square wave with a frequency of 100 to 500 Hz; 
a signal amplifier electrically connected to the control processor for receiving the trigger signal, and generating and transferring a trigger amplified signal; 
at least two output electrodes made of conductive material with a thin sheet shape electrically connected to the signal amplifier for contacting the user, receiving the trigger amplified signal, and generating and transferring a trigger driving signal to the user, the analog input signal of the at least two input electrodes configured to correspond to the trigger driving signal; 

a display electrically connected to the display driver for receiving and displaying the display driving signal; and at least one battery for supplying power to the control processor and the display for operation, 
wherein the control processor performs: 
a step S1 for starting and waiting for a standby period of time after the at least two input electrodes are contacted; 
a step S10 for sampling the analog input signal from the at least two input electrodes; 3Serial Nr.: 16/551,80919135URS Art Unit: 3791 
a step S20 for calculating an average background signal by arithmetically averaging 8-20 successive samples of the analog input signal; 
a step S30 for checking whether the average background signal is larger than a noise threshold, the noise threshold being a real number preset within 300-500, wherein if the average background signal is larger than the noise threshold, then return back to the step S20, and if the average background signal is not larger than the noise threshold, then the average background signal is recognized as an effective sensing signal; 
a step S40 for dividing the effective sensing signal into a first finger signal and a second finger signal, wherein the first finger signal comes from the first input electrode or the second input electrode in contact with a first finger of the user, the second finger signal comes from the first input electrode or the second input electrode in contact with a second finger of the user, and the first finger is a thumb or a forefinger of a right hand and the second finger is a thumb or a forefinger of a left hand, or alternatively, the first finger is the thumb or the forefinger of the left hand and the second finger is the thumb or the forefinger of the right hand; 
a step S50 for calculating a first finger feedback signal from the first finger signal, 

and a step S70 for calculating GLU of the user from the first finger feedback signal and the second finger feedback signal.

Claim 3
The system as claimed in claim 1, wherein the at least two output electrodes comprises a first output electrode and a second output electrode, the first output electrode has a hollow ring part, the second output electrode has a semilunar part accommodated in the hollow ring part of the first output electrode, the first input electrode has a semilunar part accommodated in the hollow ring part of the first output electrode and does not contact the second input electrode, the second input electrode has a hollow ring part, a right semilunar part, and a left semilunar part, the right semilunar part and the left semilunar part are accommodated in the hollow ring part of the second input electrode, and each of the hollow ring part of the first output electrode and the hollow ring part of the second input electrode has a lateral size equal to or larger than a contact area of a finger of the user in contact with the at least two input electrodes or the at least two output electrodes.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Newberry (US 10194871 B2).  Newberry teaches a non-invasive analyte sensor capable of detecting glucose, as well as have filters and amplifiers to process the signal to help remove noise from the signal received from a user’s finger.  Newberry fails to teach the use of two fingers and the calculations used to help determine the specific glucose concentration.  This distinguishes the claimed invention over the prior art and allows for more accurate determination of the glucose concentration of a user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791